                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

YOYA’S MARKET and
ALMA VILLEZCAS, as manager,

             Plaintiff,
v.                                                              CV No. 19-910 JAP/CG

UNITED STATES OF AMERICA,

             Defendant.

     ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION
               OF TIME TO ANSWER PLAINTIFF’S COMPLAINT

       THIS MATTER is before the Court on Defendant’s Unopposed Motion for

Extension of Time to Answer (the “Motion”), (Doc. 8), filed February 4, 2020. In the

Motion, Defendant requests an additional 30 days to answer Plaintiff’s Complaint. The

Court, having reviewed the Motion and noting it is unopposed, finds the Motion is well-

taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall file an Answer or otherwise

respond to Plaintiff’s Complaint no later than March 5, 2020.

       IT IS SO ORDERED.

                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
